293 A.2d 295 (1972)
Arthur J. LONGOBARDI, Plaintiff Below, Appellant,
v.
UNEMPLOYMENT INSURANCE APPEAL BOARD and Abex Corporation, Defendants Below, Appellees.
Supreme Court of Delaware.
June 7, 1972.
Harvey B. Rubenstein, Wilmington, for appellant.
Jay H. Conner, of Conner & Daley, Wilmington, for Unemployment Insurance Appeal Board.
Charles K. Keil, of Bayard, Brill & Handelman, Wilmington, for Abex Corp.
WOLCOTT, Chief Justice, CAREY, Justice, and MARVEL, Vice Chancellor, sitting.
PER CURIAM:
This appeal is from an Order of the Unemployment Insurance Appeal Board, affirmed by the Superior Court, denying unemployment compensation to the appellant. We affirm the decision of the Superior Court for the reasons which appear in the Opinion Below, Longobardi v. Unemployment Insurance Appeal Board, 287 A.2d 690 (Del.Super.1971).